UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6840



GREGORY E. WILLIAMS,

                                            Petitioner - Appellant,

          versus


BOBBY T. COMPTON, Warden; EDWARD F. REILLY,
JR., Chairman, U.S. Parole Commission,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-487-7)


Submitted:   April 18, 2005                  Decided:   May 11, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory E. Williams, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gregory Williams, a District of Columbia prisoner housed

in a federal institution in Virginia, seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2241

(2000).     The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.     28   U.S.C.

§ 2253(c)(1) (2000); see Madley v. United States Parole Comm’n, 278

F.3d 1306, 1310 (D.C. Cir. 2002) (reasoning that District of

Columbia is a “state” court for purposes of § 2253(c), and while a

parole determination claim does not attack the original conviction

or sentence, it nevertheless “arises out of” the original state

process).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”            28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court also are debatable or wrong.           See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Williams has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately


                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -